 


109 HR 4893 RH: Restricting Indian Gaming to Homelands of Tribes Act of 2006
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 386
109th CONGRESS 2d Session 
H. R. 4893
[Report No. 109–650] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Pombo introduced the following bill; which was referred to the Committee on Resources 
 

September 13, 2006
Additional sponsors: Mr. Aderholt, Mr. Bachus, Mrs. Bono, Mr. Wicker, and Mr. Issa


September 13, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 7, 2006

A BILL 
To amend section 20 of the Indian Gaming Regulatory Act to restrict off-reservation gaming. 
 

1.Short titleThis Act may be cited as the Restricting Indian Gaming to Homelands of Tribes Act of 2006. 
2.Restriction on off-reservation gamingSection 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719) is amended—
(1)by amending subsection (b)(1) to read as follows:

(b)
(1)Subsection (a) will not apply when lands are taken in trust for the benefit of an Indian tribe that is newly recognized, restored, or landless after the date of the enactment of subsection (f), including those newly recognized under the Federal Acknowledgment Process at the Bureau of Indian Affairs, and the following criteria are met:
(A)The Secretary determines that such lands are within the State of such tribe and are within the primary geographic, social, historical, and temporal nexus of the Indian tribe.
(B)The Secretary determines that the proposed gaming activity would not be detrimental to the surrounding community and nearby Indian tribes.
(C)Concurrence by the Governor in conformance with laws of that State.
(D)Mitigation by the Indian tribe in accordance with this subparagraph. For the purposes of the Indian tribe mitigating the direct impact on the county or parish infrastructure and services, the Indian tribe shall negotiate and sign, to the extent practicable during the compact negotiations described in section 11(d)(3), a memorandum of understanding with the county or parish government. Such mitigation requirements shall be limited to the direct effects of the tribal gaming activities on the affected county or parish infrastructure and services. If a memorandum of understanding is not signed within one year after the Indian tribe or county or parish has notified the other party and the Secretary, by certified mail, a request to initiate negotiations, then the Secretary shall appoint an arbitrator who shall establish mitigation requirements of the Indian tribe.; and
(2)by adding at the end the following new subsections:

(e)
(1)In order to consolidate class II gaming and class III gaming development, an Indian tribe may host one or more other Indian tribes to participate in or benefit from gaming conducted under this Act and in conformance with a Tribal-State compact entered into by each invited Indian tribe and the State under this Act upon any portion of Indian land that was, as of October 17, 1988, located within the boundaries of the reservation of the host Indian tribe, so long as each invited Indian tribe has no ownership interest in any other gaming facility on any other Indian lands and has its primary geographic, social, historical, and temporal nexus to land in the State in which the Indian land of the host Indian tribe is located.
(2)An Indian tribe invited to conduct class II gaming or class III gaming under paragraph (1) may do so under authority of a lease with the host Indian tribe. Such a lease shall be lawful without the review or approval of the Secretary and shall be deemed by the Secretary to be sufficient evidence of the existence of Indian land of the invited Indian tribe for purposes of Secretarial approval of a Tribal-State compact under this Act.
(3)Notwithstanding any other provision of law, the Indian tribes identified in paragraph (1) may establish the terms and conditions of their lease and other agreements between them in their sole discretion, except that in no case may the total payments to the host Indian tribe under the lease and other agreements exceed 40 percent of the net revenues (defined for such purposes as the revenue available to the 2 Indian tribes after deduction of costs of operating and financing the gaming facility developed on the leased land and of fees due to be paid under the Tribal-State compact) of the gaming activity conducted by the invited Indian tribe.
(4)An invited Indian tribe under this subsection shall be deemed by the Secretary and the Commission to have the sole proprietary interest and responsibility for the conduct of any gaming on lands leased from a host Indian tribe.
(5)Conduct of gaming by an invited Indian tribe on lands leased from a host Indian tribe under this subsection shall be deemed by the Secretary and the Commission to be conducted under the Act upon Indian lands—
(A)of the invited Indian tribe;
(B)within the jurisdiction of the invited Indian tribe; and
(C)over which the invited Indian tribe has and exercises governmental power.
(6)Notwithstanding the foregoing, the gaming arrangement authorized by this subsection shall not be conducted on any Indian lands within the State of Arizona.
(7)Any gaming authorized by this subsection shall not be conducted unless it is—
(A)consistent with the Tribal-State compacting laws of the State in which the gaming activities will be conducted;
(B)specifically identified as expressly authorized in a tribal-State compact of the invited Indian tribe approved by an Act of the legislature of the State in which the gaming will be conducted; and
(C)specifically identified as expressly authorized in a tribal-State compact of the invited Indian tribe approved by the Governor of the State in which the gaming will be conducted.
(8)Host tribe compacts shall not be affected by the amendments made by this subsection.
(f)An Indian tribe shall not conduct gaming regulated by this Act on Indian lands outside of the State in which the Indian tribe is primarily residing and exercising tribal government authority on the date of the enactment of this subsection, unless such Indian lands are contiguous to the lands in the State where the tribe is primarily residing and exercising tribal government authority..
3.Statutory construction
(a)In generalThe amendment made by paragraph (1) of section 2 shall be applied prospectively. Compacts or other agreements that govern gaming regulated by the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) on Indian lands that were in effect on the date of the enactment of this Act shall not be affected by the amendments made by paragraph (1) of section 2.
(b)ExceptionThe amendments made by section 2 shall not apply to any lands for which an Indian tribe, prior to March 7, 2006, has submitted to the Secretary or Chairman a fee-to-trust application or written request requiring an eligibility determination pursuant to section 20(b)(1)(A) or clause (ii) or (iii) of section 20(b)(1)(B) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)(1)(A), 2719(b)(1)(B)(ii), and 2719(b)(1)(B)(iii), respectively); provided that such lands are located within—
(1)the State where the Indian tribe primarily resides; and 
(2)an area where the Indian Tribe has a primary geographical, historical, and temporal nexus.
(c)Further exceptionThe amendments made by section 2 shall not affect the right of any Indian Tribe to conduct gaming on Indian lands that are eligible for gaming pursuant to section 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719), as determined by the National Indian Gaming Commission, Secretary of the Interior or a Federal court prior to the date of the enactment of this Act.
4.Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall promulgate regulations to implement section 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719). The regulations shall require tribal applicants for any of the exceptions listed in section 20 of the Indian Gaming Regulatory Act to have an aboriginal or analogous historic connection to the lands upon which gaming activities are conducted under the Indian Gaming Regulatory Act.
 

September 13, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
